              Case 1:20-cv-07275-VEC Document 91 Filed 08/16/21 Page 1 of 2
                                              U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York
                                                          86 Chambers Street
                                                                                     USDC SDNY

MEMOO ENDORSED
                                                          New York, New York 10007
                                                                                     DOCUMENT
                                                          August 13, 2021            ELECTRONICALLY FILED
                                                                                     DOC #:
    Via ECF                                                                          DATE FILED: 
    Honorable Valerie E. Caproni
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 10007

           Re:     Martinez v. United States of America et al., 20 Civ. 7275 (VEC)

    Dear Judge Caproni:

            This Office represents the United States of America, along with individual defendants
    Robert Beaudouin, M.D.; Mandeep Singh, P.A.; and Yoon Kang, P.A. (the “Federal
    Defendants”) in the above-referenced action brought by Plaintiff Richard Martinez (“Plaintiff”).
    The other remaining defendants in this matter are The GEO Group, Inc., The Brooklyn Hospital
    Center, and Phillip McPherson, M.D. Jointly with all parties, we write respectfully to request a
    stay of expert discovery after the production of all expert reports so that the parties can engage in
    settlement negotiations. Additionally, the Federal Defendants respectfully request permission to
    serve their oncology expert report on August 16, 2021, instead of August 13, 2021, and The
    Brooklyn Hospital Center and Phillip McPherson, M.D., respectfully request permission to serve
    their urology expert report during the week of August 16, 2021.

            At this time, Plaintiff and The Geo Group, Inc. have served all of their expert reports. In
    accordance with the schedule previously set by the Court, on August 11, 2021, the Federal
    Defendants served all reports except for their oncology expert’s report, and The Brooklyn
    Hospital Center and Dr. McPherson served all of their expert reports except for their urology
    expert’s report. The Federal Defendants respectfully request permission to serve their oncology
    expert’s report on August 16, 2021, instead of August 13, 2021, due to the expert’s difficulty in
    accessing certain medical imaging files. Additionally, The Brooklyn Hospital Center and Phillip
    McPherson, M.D., respectfully request permission to serve their urology expert report during the
    week of August 16, 2021, in lieu of the original due date of August 11, 2021. All parties consent
    to these requests.

            Currently, expert discovery ends on September 10, 2021. The only tasks that remain for
    completing expert discovery once the above-mentioned reports are produced would be for the
    parties to conduct expert depositions. However, the parties believe that now is a productive
    juncture for settlement negotiations and wish to engage in settlement talks before incurring
    substantial expenses associated with expert depositions, particularly given the numerous parties
    and experts involved in this case. Accordingly, the parties respectfully request that discovery be
          Case 1:20-cv-07275-VEC Document 91 Filed 08/16/21 Page 2 of 2

                                                                                              Page 2


stayed for the purpose of settlement negotiations. The parties further request referral to the
magistrate judge assigned to this matter for scheduling of a settlement conference.

       This is the parties’ first request for a stay of expert discovery. The parties previously
obtained two extensions of the discovery schedule in this matter. Additionally, the Court
previously adjourned sine die the Pretrial Conference that was scheduled for June 11, 2021,
pending the Court’s decision on the Federal Defendants’ outstanding motion to dismiss.

        Thank you for your consideration of this matter.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                              By:      /s/ Talia Kraemer
                                                      SAMUEL DOLINGER
                                                      TALIA KRAEMER
                                                      Assistant United States Attorneys
                                                      Tel.: (212) 637-2677/2822
                                                      E-mail: samuel.dolinger@usdoj.gov
                                                               talia.kraemer@usdoj.gov
Encl.

cc: Counsel of record (via ECF)



                           $SSOLFDWLRQ*5$17('7KHGHDGOLQHIRUDOO'HIHQGDQWVWRVHUYHDQ\UHPDLQLQJ
                           H[SHUWUHSRUWVLVH[WHQGHGWR$XJXVW7KHH[SHUWGLVFRYHU\GHDGOLQHLV
                           67$<('SHQGLQJWKHSDUWLHV SDUWLFLSDWLRQLQDVHWWOHPHQWFRQIHUHQFHEHIRUHWKH
                           0DJLVWUDWH-XGJH%\VHSDUDWHRUGHUWKH&RXUWKDVUHIHUUHGWKHSDUWLHVWRWKH
                           0DJLVWUDWH-XGJHIRUDVHWWOHPHQWFRQIHUHQFH1RWODWHUWKDQRQHZHHNDIWHUWKH
                           FRQFOXVLRQRIWKHVHWWOHPHQWFRQIHUHQFHWKHSDUWLHVPXVWILOHDMRLQWOHWWHU
                           XSGDWLQJWKH&RXUWRQWKHVWDWXVRIWKLVFDVH'HIHQGDQWVDUHDOVRUHPLQGHGWR
                           KHHGWKLV&RXUW V,QGLYLGXDO3UDFWLFHVZKLFKUHTXLUHWKDWUHTXHVWVIRUH[WHQVLRQ
                           EHILOHGDWOHDVWKRXUVLQDGYDQFHRIWKHRULJLQDOGHDGOLQH

                           SO ORDERED.



                                                        
                                                        
                           HON. VALERIE CAPRONI
                           UNITED STATES DISTRICT JUDGE
